Citation Nr: 0602638	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral sensorineural hearing loss, currently rated 10 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
residuals of a left (minor) hand injury, currently rated 40 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
tinnitus, currently rated 10 percent disabling. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for fractures of both clavicles. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from May 1965 to December 
1968, and from May 1969 to June 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision, in part, granted an 
increased, 10 percent, rating for hearing loss, and an 
increased, 40 percent, rating for the residuals of a left 
hand injury .  The veteran continues to appeal for higher 
ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 
35 (1993).

A videoconference hearing was held before the undersigned in 
December 2005; a transcript of that testimony has been 
associated with the record.  At this hearing, the undersigned 
Acting Veterans Law Judge informed the veteran and his 
representative that the file was to be held open for 30 days 
for the submission of additional pertinent evidence.  See 
hearing transcript (T.) at 9.  As no additional evidence was 
submitted within the 30-day period, the case will be decided 
based on the evidence of record.  

Regarding the issue of entitlement to an initial evaluation 
in excess of 10 percent for tinnitus, The United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  The veteran 
filed his claim in January 2003.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  Thus 
the Board will not address the issue at this time.


FINDINGS OF FACT

1.  On VA audiometric examination in February 2003, the 
average right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 83 
decibels and right ear speech recognition ability was 76 
percent (Level V), and the average left ear pure tone air 
conduction threshold for the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz was 54 decibels and left ear speech 
recognition ability was 88 percent (Level II).

2.  The veteran's residuals of a left hand injury is 
manifested by pain, tenderness, degenerative joint disease, 
flexion contracture of the third finger, and significant 
muscular weakness of the left hand; which is productive of no 
more than severe incomplete paralysis of the median nerve.  
The left hand injury is not characterized by complete 
paralysis of the median nerve, the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of the thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.

3.  In November 1983, the RO denied the veteran's claim of 
service connection for fractures of both clavicles.  He did 
not appeal that decision, despite being notified of it and 
apprised of his procedural and appellate rights.

4.  In June 1990 and March 1991, the RO denied the veteran's 
petition to reopen his claim of service connection for 
fractures of both clavicles.  He did not appeal these 
decisions, despite being notified of them and apprised of his 
procedural and appellate rights.

5.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's March 1991 
decision is not and material evidence, and it does raise a 
reasonable possibility of substantiating the claim of service 
connection for fractures of both clavicles.


CONCLUSIONS OF LAW

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The criteria are not met for a rating in excess of 10 
percent for the bilateral sensorineural hearing loss.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 4.85, 4.86, Diagnostic Code 6100 (2005).

3.  The criteria are not met for a rating in excess of 40 
percent for left hand injury.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.120, 4.124, 4.124a, 
Diagnostic Code 8515 (2005).

4.  The November 1983, June 1990, and March 1991 decisions 
denying the claim for service connection for fractures of 
both clavicles are final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).

5.  New and material evidence has not been submitted since 
the March 1991 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2005).  Id. at 121.  But according 
to VA's General Counsel (GC), the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see 
also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the veteran was sent a letter in 
February 2003 explaining the requirements for his increased 
rating claims and petition to reopen his bilateral clavicle 
claim (i.e., the submission of new and material evidence).  
And that was prior to the March 2003 rating decision at 
issue. 

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  So 
the February 2003 letter specifically informed him of what he 
should do in support of his claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This is tantamount to informing him to submit everything he 
had concerning his petition to reopen his claim.  In other 
words, there is no evidence missing from the record that must 
be part of it for him to prevail on the claims, leading to 
the conclusion that the timing of the notice was harmless.  
VAOPGCPREC 7-2004.

In addition, the September 2003 statement of the case, and 
the March 2005 supplemental statement of the case included 
the full text of the VA regulations that are relevant to the 
VCAA.  As such, the Board was also notified of such 
requirements via these documents.

Regarding his increased rating claims, he was provided 
examinations to determine the severity of the conditions.  
The veteran has not been provided with a VA examination to 
determine whether he currently suffers from the residuals of 
clavicle condition, and, if so, whether it is related to his 
military service.  But this is because 38 C.F.R. § 
3.159(c)(4)(iii) provides that 38 C.F.R. § 3.159(c)(4) 
"applies to a claim to reopen a finally adjudicated claim 
only if new and material evidence is presented or secured."  
Here, since there is no reopening of this particular claim, 
as further discussed below, the veteran is not entitled to 
such an examination.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required.

II.  Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Where, as in this case, entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994)

A.  Hearing Loss

On VA audiological evaluation in January 2000, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
35
80
100
105
80
LEFT
20
45
65
70
50

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 percent in the left ear.

On VA audiological consultation in November 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
40
80
110
No 
reading

LEFT
25
50
70
85
58

Speech audiometry revealed speech recognition ability of 80 
percent in both ears.

On VA compensation and pension evaluation in February 2003, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
40
80
105+
105+
83
LEFT
25
45
70
75
54

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 percent in the left ear.

The Board notes that the veteran has been afforded three 
audiological evaluations during his appeal.  The November 
2002 evaluation is incomplete.  Of the two complete 
evaluations, the Board will use the findings of the latest 
compensation and pension evaluation, as that one is more 
favorable to the veteran's claim.  When the pure tone 
threshold average and the speech recognition score for the 
right ear are applied to Table VI, the numeric designation of 
hearing impairment is Level V.  And when the pure tone 
threshold average and speech recognition score for the left 
ear are applied to Table VI, the numeric designation of 
impairment is Level II.  So when these numeric designations 
for the right and left ears are then applied to Table VII, 
the percentage of evaluation for hearing impairment is 10 
percent.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  The 
requirements for an alternative rating pursuant to 38 C.F.R. 
§ 4.86 (regarding exceptional patterns of hearing impairment) 
are not met in this case, so that regulation simply does not 
apply.  Therefore, the Board finds that the veteran's hearing 
disability continues to be 10 percent disabling.

In statements and testimony, the veteran has contended that 
his bilateral sensorineural hearing loss is more severe than 
is currently evaluated by VA audiological examination.  He 
notes that he requires hearing aids.  He also notes that his 
hearing loss is greatly increased when there is external 
noise, a situation which the VA audiological evaluations do 
not test.  The Board sympathizes with his situation.  
However, the Board is bound by VA law and regulation to 
rating his hearing loss disability based on the specific 
requirements of the hearing loss tables discussed above.  And 
the application of these tables to the results of the hearing 
evaluations mentioned is a very "mechanical" (i.e., 
nondiscretionary) process.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Because he is a layman, he simply has 
no competence to give a medical opinion, himself, on the 
severity of his hearing loss.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for the bilateral hearing loss, so the benefit-of- 
the-doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1991).

B.  Left Hand Injury 

In January 2003, the veteran requested an increased rating 
for his left hand injury.  The veteran contends that his left 
hand injury is more disabling than currently evaluated by the 
40 percent rating.  

A VA examination was conducted in February 2003.  The veteran 
noted that he accidentally cut two tendons of his left ring 
and middle finger with a machete while cutting rope in 
service.  He reported current pain of 6 on a scale of 10.  
Physical examination noted that the veteran's wrists were not 
tender to palpation.  The veteran had no thenar atrophy.  
Dorsiflexion of the left wrist was to 80 degrees, palmar 
flexion was to 80 degrees, degrees, ulnar deviation was to 45 
degrees, and radial deviation was to 20 degrees.  
Musculoskeletal strength was significantly decreased in his 
left hand and he was unable to make a tight fist.  The middle 
finger of his left hand was exquisitely tender to palpation.  
That finger is also flexed at 80 degrees at the proximal 
interphalangeal joint.  There was tenderness to palpation 
with palmer flexion.  The diagnosis was status post hand 
trauma with resulting degenerative joint disease and flexion 
contracture of the third finger.  The examiner opined that 
there was only a minimal level disability of the left hand 
for employment purposes, given the nature of his employment 
as a guidance counsellor.  

The veteran's service-connected neurological residuals of a 
left hand injury are currently evaluated 40 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  As the 
veteran is right handed, his left hand is considered the 
minor hand.  

Diagnostic Code 8515 provides a 60 percent evaluation for 
complete paralysis of the median nerve of the minor 
extremity, contemplating the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb at right angles to palm; flexion of wrist weakened; and 
pain with trophic disturbances.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2005).

For incomplete paralysis, if severe, a 40 percent rating is 
warranted; for moderate incomplete paralysis, a 20 percent 
rating is warranted; if mild, a 10 percent rating is 
warranted.  Id.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves (2004).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor functioning, tropic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  

The veteran's left hand injury is currently rated as 40 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  Under this code section, a 40 percent rating is 
assigned for severe incomplete paralysis of the median nerve, 
minor.  38 C.F.R. § 4.124a.  A 50 percent rating is warranted 
for severe incomplete paralysis of the median nerve, major.  
Id.  A 60 percent rating (minor) and 70 percent (major) is 
assigned for: complete paralysis of the median nerve, the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of the thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; and pain with trophic 
disturbances.  Id.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Id.  Neuritis, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123 (2005).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
residuals of a left hand injury more closely approximates the 
criteria for the currently assigned 40 percent rating.  See 
38 C.F.R. §§ 4.3, 4.7, 4.71a.  In this regard, there is no 
evidence of record that the veteran's service-connected 
disability approximates complete paralysis of the median 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Although 
the veteran was unable to make a tight fist and his middle 
finger was flexed, there is no evidence that: the veteran's 
left hand is inclined to the ulnar side, the index and middle 
fingers more extended than normally; considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of the thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; or pain with 
trophic disturbances.  Id.  

In light of the veteran's credible complaints of pain, 
numbness, and tingling experienced in his left hand, 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were 
considered and are reflected in the current rating.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  As noted above, in 2003, the veteran was able 
to dorsiflex the left wrist to 80 degrees, palmar flex to 80 
degrees, degrees, ulnar deviate to 45 degrees, and radial 
deviate to 20 degrees.  

The Board has considered a higher rating under additional 
analogous criteria.  There is no evidence that the veteran 
has unfavorable ankylosis of the thumb and any three fingers 
of the left (minor) hand, or of all five digits of the left 
hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5216, 5217.  Under 
38 U.S.C.A. § 4.71a, Diagnostic Code 5214, 40 percent is the 
maximum available for ankylosis of the minor wrist.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

III.  Fracture of Both Clavicles

In a November 1983 decision, the RO denied the claim for 
service connection for fractures of both clavicles, finding 
that service medical records were negative for any occurrence 
of a fractured clavicle.  The RO also noted that an annual 
examination in service dated in August 1974 noted deformities 
of both clavicles due to old fracture.  In addition, 
separation examination in May 1976 also noted a deformity of 
both clavicles.  The veteran did not timely appeal that RO 
decision despite being notified of his procedural and 
appellate rights.

Since the veteran did not timely appeal the RO's decision 
November 1983 decision, it became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
because he did not appeal the decision, this, in turn, means 
there must be new and material evidence during the years 
since to reopen his claim and warrant further consideration 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In May 1990, the veteran attempted to reopen the claim.  In 
June 1990, the RO sent the veteran a letter denying the claim 
as the veteran did not submit any new and material evidence.  
In February 1991, the veteran submitted a letter from Wayne 
C. Christiansen, D.O., dated in May 1990.  The physician 
stated that the veteran related a history of having separated 
his acromioclavicular joints in a helicopter crash in service 
while stationed in Vietnam.  It was also noted that the 
veteran has had symptomatology since then.  The veteran also 
submitted duplicate copies of his service medical records 
noting the deformity of both clavicles, which was previously 
considered.  In a letter dated in March 1991, the RO again 
denied the claim noting that no new and material evidence has 
been submitted.  The veteran did not timely appeal that RO 
decision despite being notified of his procedural and 
appellate rights.

So the RO's March 1991decision is final and binding on the 
veteran based on the evidence then of record, and to reopen 
his claim, he must present evidence that is both new and 
material.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100-06 (2004); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

And although, as required in decision at issue, the RO 
determined whether new and material evidence had been 
received to reopen this previously denied claim, so, too, 
must the Board make this threshold preliminary determination 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

And if the Board finds that no such evidence has been 
submitted, the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id., at 1384. See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  However, when determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The veteran filed his petition to reopen the claim in January 
2003.  Regarding petitions to reopen, as here, filed on or 
after August 29, 2001, Title 38 of the Code of Federal 
Regulations, Section 3.156(a) was recently revised to define 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2005). 

The general rule for service connection is that it may be 
established for disability resulting from a personal injury 
sustained or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

The following pertinent evidence was submitted or received 
since the March 1991 RO decision at issue.  A letter from 
Christopher Breen, M.D., dated in June 2003, was submitted.  
Dr. Breen stated that the veteran sustained a bilateral mid-
shaft clavicle dislocation when he ejected from a jet while 
in service, and subsequently developed severe osteoarthritis 
of the acromioclavicular joints.  Also of record is an 
undated letter from Dr. Christiansen almost identical to the 
one he wrote in May 1990.  These documents are essentially 
duplicative documents from evidence previously submitted.  In 
addition, even if that was not the case, the medical 
statements are solely base on a history reported by the 
veteran, and not based on objective evidence that the claimed 
injury was incurred in service.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The veteran and his representative contend that the veteran 
sustained severe injuries to his clavicles after ejecting 
from a jet in service.  They note that service medical 
records indicate that the veteran had bilateral deformities 
of the clavicles due to old fractures.  

The Board notes that the presumption of credibility of 
evidence of new and material evidence as discussed in Justus 
v. Principi, 3 Vet. App. 510 (1992), is not absolute, there 
are exceptions to that presumption which are applicable in 
this case.  It is significant that the doctors' opinions as 
to the history of the veteran's clavicle condition was based 
solely upon statements made by the veteran.  A medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).  
Therefore, the physicians' statements are not new and 
material evidence.  

The various statements from the veteran and his 
representative are not new because they merely reiterate 
allegations previously made - that he currently suffers from 
the residuals of a bilateral clavicle fracture due to an 
accident in military service.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  But the RO already considered these very 
same allegations prior to denying his claim in 1983, 1990, 
and 1991.  And even if, per chance, the allegations were new 
(which, again, they are not), they still would not be 
material because, as a lay people, they do not have the 
necessary medical training or expertise to give a competent 
opinion on medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Pollard v. Brown, 6 Vet. App. 11, 
12 (1993).


As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The claim for an increased rating for sensorineural hearing 
loss is denied.

The claim for an increased rating for a left hand injury is 
denied.  

The petition to reopen the claim for service connection for 
bilateral fractures if the clavicles is denied.  


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


